      Case 4:19-cv-00417-A Document 20 Filed 04/27/20   Page 1 of 6 PageID 116


                    IN THE UNITED STATES DISTRICT OURTr---~~~~--­
                         NORTHERN DISTRICT OF TEXA
                             FORT WORTH DIVISION       APR 2 7 2020

DOUGLAS STEWART,                         §
                                                          CLERK, U.S. DThYRICT COURT
                                         §                  By=---~J~)c~·pt~lll________
              Plaintiff,                 §
                                         §
vs.                                      §   NO. 4:19-CV-417-A
                                         §
UNITED STATES OF AMERICA,                §
                                         §
              Defendant.                 §


                        MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of United States for

summary judgment. Plaintiff, Douglas Stewart, has failed to

respond to the motion, which is ripe for ruling. The court,

having considered the motion, the record, including the summary

judgment evidence, and applicable authorities, finds that the

motion should be granted.

                                        I.

                              Plaintiff's Claims

        On May 21, 2019, plaintiff filed his complaint in this

case. Doc. 1 1. Plaintiff asserts claims under the Federal Tort

Claims Act, 28      u.s.c.   §§   1346(b), 2671-80 ("FTCA"). Plaintiff

complains that in September and October 2016, the Federal

Medical Center where he is incarcerated implemented a policy

requiring inmates to wear hard-toed boots. The boots cause pain


1
  The "Doc.     " reference is to the number of the item on the docket in this
case.
  Case 4:19-cv-00417-A Document 20 Filed 04/27/20   Page 2 of 6 PageID 117


to those like plaintiff with flat feet. Plaintiff experienced

severe pain in the arch of his right foot. He says that although

arch supports were ordered, he did not receive them. He admits

that he finally saw a podiatrist, who placed him in a boot to

relieve some of the pressure on the tendon in his right foot.

However, as of the filing of the complaint, he had not received

the MRI that would determine whether he needed surgery.

Plaintiff alleges that he still suffers severe pain.

                                   II.

                         Grounds of the Motion

        The government asserts that plaintiff cannot provide any

probative evidence on the essential elements of his medical

malpractice claim, to wit: standard of care, breach, causation,

and damages.

                                  III.

                      Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or

defense if there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.            Fed.

R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247 (1986).     The movant bears the initial burden of pointing out

to the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).
      Case 4:19-cv-00417-A Document 20 Filed 04/27/20   Page 3 of 6 PageID 118


   The movant can discharge this burden by pointing out the absence

   of evidence supporting one or more essential elements of the

   nonmoving party's claim, "since a complete failure of proof

   concerning an essential element of the nonmoving party's case

   necessarily renders all other facts immaterial."           Id. at 323.


        Once the movant has carried its burden under Rule 56(a),

   the nonmoving party must identify evidence in the record that

   creates a genuine dispute as to each of the challenged elements

   of its case .   Id. at 324; see also Fed. R . Civ . P. 56(c)        ("A

   party asserting that a fact .         . is genuinely disputed must

   support the assertion by . . . citing to particular parts of

   materials in the record . . . . ").       If the evidence identified

   could not lead a rational trier of fact to find in favor of the

   nonmoving party as to each essential element of the nonmoving

   party's case, there is no genuine dispute for trial and summary

   judgment is appropriate.      Matsushita Elec. Indus. Co. v. Zenith

   Radio Corp., 475 U.S. 574, 587, 597 (1986).          In Mississippi

   Prot . & Advocacy Sys., Inc. v. Cotten, the Fifth Circuit

   explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could
        not, as a whole, lead a rational trier of fact to find
        for the nonmoving party, there is no issue for trial.
   929 F. 2d 1054, 1058 (5th Cir. 1991) .




L ___
   Case 4:19-cv-00417-A Document 20 Filed 04/27/20           Page 4 of 6 PageID 119


         The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law. 2       Celotex Corp., 477 U.S. at 323.        If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.


                                         IV.


                                     Analysis


         The record reflects that plaintiff filed his administrative

tort claim on November 12, 2018. Doc. 1 at 11. The court does

not have jurisdiction over claims that accrued after that time,

since the FTCA requires exhaustion. McNeil v. United States, 508

u.s.     106, 111 (1993); 28    u.s.c.    §§   2401(b)   &   2675.


         The FTCA gives federal courts jurisdiction over claims

against the United States for money damages for injuries caused

by the negligent or wrongful act or omission of a government

employee under circumstances where the United States, if a

private person, would be liable to the claimant in accordance




         2
       In Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5'h Cir. 1969) (en bane), the
Fifth Circuit explained the standard to be applied in determining whether the court
should enter judgment on motions for directed verdict or for judgment notwithstanding
the verdict.
               Case 4:19-cv-00417-A Document 20 Filed 04/27/20      Page 5 of 6 PageID 120



           with the law of the place where the act or omission occurred.

           Sheridan v. United States, 487 u.s. 392, 398              (1988) (quoting 28

           U.S.C. § 1346(b)). Thus, because plaintiff's alleged injuries

           occurred here, Texas law applies. Ayers v. United States, 750

           F . 2 d 4 4 9 , 4 52 n . 1 ( 5th   ci r   . 19 8 5 ) .


                   In Texas, health care liability claims are subject to

           strict pleading and proof requirements. N.Am. Specialty Ins. Co.

           v. Royal Surplus Lines Ins. Co., 541 F.3d 552, 561 (5th Cir.

           2008) . The plaintiff bears the burden of proving (1) the

           physician's duty to act according to an applicable standard of

           care;    (2) a breach of that standard of care;           (3)   injury; and (4)

           causation. Hannah v. United States, 523 F.3d 597, 601 (5th Cir.

           2008) . Standard of care is the threshold issue and must be

           established by expert testimony unless the mode or form of

           treatment is a matter of common knowledge or is within the

           experience of a lay person. Id., 523 F.3d at 601-02; Quijano v.

           United States, 325 F.3d 564, 567 (5th Cir. 2003). The applicable

           standard is that of the community in which the treatment took

           place. Quijano, 325 F.3d at 568. Expert testimony is also

            required to establish that the breach proximately caused the

           harm suffered by the plaintiff. Guile v. United States, 422 F.3d

           221, 225      (5th Cir. 2005); Garza v. Levin, 769 S.W.2d 644, 646

            (Tex. App.-Corpus Christi 1989, writ denied).




L _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _           ··------
  Case 4:19-cv-00417-A Document 20 Filed 04/27/20   Page 6 of 6 PageID 121


     This is not the type of case where breach and causation can

be determined without expert testimony. See Haddock v.

Arnspiger, 793 S.W.2d 948, 951 (Tex. 1990) (giving as examples

operating on the wrong part of the body or leaving sponges

within a body) . The mode of treatment is simply not a matter of

common knowledge within the general experience of the layman.

Hannah, 523 F.3d at 602.

     Where expert testimony is required and no expert has been

designated, summary judgment is appropriate. Prindle v. United

States, No. 4:10-CV-54-A, 2011 WL 1869795, at *1-2          (N.D. Tex.

May 13, 2011); Woods v. United States, No. 3:08-CV-1670-D, 2010

WL 809601 (N.D. Tex. Mar. 8, 2010). That is the case here.


                                   v.

                                  Order

     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his claims against united States; and that such claims be,

and are hereby, dismissed with prejudice.

     SIGNED April 27, 2020.
